Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 7, 9-20 have been examined.
Claim(s) 1-6 have been withdrawn.
Claim(s) 8 have been canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


I.	Claims 7, 9-15 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
obtain from a digital products data store a product portfolio offering of products offered for purchase;
identify a first product activity of a first customer from a first data store, the first product activity identifying a first set of products of the product portfolio offering in which the first customer has expressed interest;
compare the first set of products associated with the first product activity of the first customer to a second set of products of the product portfolio offering purchased by a second customer the second set of products identified from a second data store;
predict a set of related products from the product portfolio offering based on application of a predictive analytics layer to the first set of products, the second set of products, and the product portfolio offering;
rank each product of the set of related products, the product’s ability to enable sale of one or more other products of the product portfolio offering;
reduce a number of display products to display to the first customer from the product portfolio offering to a recommended subset of the set of related products based on the rank of each product of the set of related products;
aggregate and store data of the first customer into a data lake based on the product activity of the first customer and global purchases of the first customer;
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial interactions such as sales or marketing activities and behaviors.

In this instance, the claims recite the additional elements such as:
display the recommended subset of the set of related products to the first customer based on the comparison of the first set of products and the second set of products, an affinity of the first set of products and the second set of products, a similarity of the first customer and the second customer purchasing the first set of products and the second set of products respectively, and a digital customer intent, wherein the product portfolio offering comprises a plurality of products having interdependencies;
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations of display the recommended subset of the set of related products are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claims 9-15 are directed to the abstract idea itself and do not constitute additional elements. And even of these claims contained additional elements, they would not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
display the recommended subset of the set of related products to the first customer based on the comparison of the first set of products and the second set of products, an affinity of the first set of products and the second set of products, a similarity of the first customer and the second customer purchasing the first set of products and the second set of products 
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
obtaining a product portfolio offering of products offered for purchase;
identifying an in-store activity and an online activity of a first customer, the in-store and online activity identifying a first set of products of the product portfolio offering in which the first customer has expressed interest;
determining products to recommend from the product portfolio offering based on application of a predictive analytics layer to the first set of products and a second set of products purchased by a second customer, an intended use of the first set of products, and an intended use of a the second set of products purchased by the second customer, or a combination thereof;
ranking each product of the determined products based on the product’s ability to enable sale of one or more other products of the product portfolio offering, an ability of the product to complete a task of the first customer, or a combination thereof;
reducing a number of display products to display to the first customer from the product portfolio offering to a recommended subset of the determined products based on the rank of each product of the determined products;
aggregating data of the first customer based on the in-store and online activity of the first customer;
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial interactions such as sales or marketing activities and behaviors.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
displaying the recommended subset of the determined products to the first customer based on the first set of products, an affinity of the first set of products and the second set of products, a similarity of the first customer and the second customer purchasing the first set of products and the second set of products, a digital customer intent, or a combination thereof;
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular 
In addition, the recitations of display the recommended subset of the set of related products are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claims 17-20 are directed to the abstract idea itself and do not constitute additional elements. And even of these claims contained additional elements, they would not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.

displaying the recommended subset of the determined products to the first customer based on the first set of products, an affinity of the first set of products and the second set of products, a similarity of the first customer and the second customer purchasing the first set of products and the second set of products, a digital customer intent, or a combination thereof;
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or 
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 9, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linden (US 2002/0019763).
	
	Referring to Claim 7, Linden teaches a non-transitory machine-readable medium storing instructions executable by a processing resource to:
obtain from a digital products data store a product portfolio offering of products offered for purchase (see Linden ¶0060, all the items are stored in database 36); 
identify a first product activity of a first customer from a first data store, the first product activity identifying a first set of products of the product portfolio offering in which the first customer has expressed interest (see Linden ¶¶0060,89,98, the system collects a list of items of known interest based on items viewed by a user, items purchased by a user, items added to a user’s shopping cart, items rated by a user, etc);
compare the first set of products associated with the first product activity of the first customer to a second set of products of the product portfolio offering purchased by a second customer the second set of products identified from a second data store (see Linden ¶¶0090-91, the system retrieves a set of set of similar items based on the information about the user’s affinity for the corresponding items of known interest);
predict a set of related products from the product portfolio offering based on application of a predictive analytics layer to the first set of products, the second set of products, and the product portfolio offering (see Linden ¶0091, during the weighting process of the similar items lists, the system will “presume” that a user has a greater affinity for certain items, such as recently purchased items over earlier purchased items and recently viewed items over items viewed prior in time
rank each product of the set of related products (see Linden ¶0093, the resulting similar items lists are merged and then “sorted” in the “order of highest-to-lowest score” according to the weighting) based on the product’s ability to enable sale of one or more other products of the product portfolio offering (see Linden ¶¶0091,13, the weighting is based on an the user’s affinity a corresponding item which makes the item highly relevant to the user’s current shopping purpose);
reduce a number of display products to display to the first customer from the product portfolio offering to a recommended subset of the set of related products based on the rank of each product of the set of related products (see Linden ¶¶0174,96, the top 5 items instead of 15);
display the recommended subset of the set of related products to the first customer based on the comparison of the first set of products and the second set of products (see Linden ¶¶0174,96), an affinity of the first set of products and the second set of products (see Linden ¶¶0090-91), a similarity of the first customer and the second customer purchasing the first set of products and the second set of products respectively (see Linden ¶0081), and a digital customer intent (see Linden ¶0057), wherein the product portfolio offering comprises a plurality of products having interdependencies (see Linden Fig. 1, at least the similar item table);
aggregate and store data of the first customer into a data lake based on the product activity of the first customer and global purchases of the first customer (see Linden Fig. 3A-B);

	Referring to Claim 9, Linden teaches the non-transitory machine-readable medium of claim 7, further including instructions to recommend the set of related products to the first customer based on the second product activity of the second customer (see Linden ¶0081).

	Referring to Claim 11, Linden teaches the non-transitory machine-readable medium of claim 7, further including instructions to analyze an interdependence of the second set of products purchased by the second customer (see Linden ¶0103).

	Referring to Claim 12, Linden teaches the non-transitory machine-readable medium of claim 11, further including instructions to recommend one or more of the second set of products purchased by the second customer determined to be interdependent to products associated with the first product activity of the first customer (see Linden ¶¶0105-106).

	Referring to Claim 13, Linden teaches the non-transitory machine-readable medium of claim 7, wherein each product of the set of related products is ranked based on an ability of the product to complete a task of the first customer (see Linden ¶0057, the system determines a particular goal or purpose of the customer such as a that the customer is seeking to buy books for her children).

see Linden ¶¶057,81-82, the user intends to buy a bunch of books for her children and the system recommends similar items based on a commonality index using actions performed by other users; the sets of items can both be books with an intended use of being read).

	Referring to Claim 15, Linden teaches the non-transitory machine-readable medium of claim 7, wherein the products are recommended to the first customer on an online menu, at an in-store register, at an eCommerce portal, through a call center, through an email campaign, on an offline campaign, or a combination thereof (see Linden ¶0096).	
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linden (US 2002/0019763) in view of Blackhurst (US 2011/0191157).

	
	Referring to Claim 10, Linden teaches the non-transitory machine-readable medium of claim 7, further including instructions to recommend the set of related products to the first customer based on online purchases of the second customer (see Linden ¶0081). Linden does not teach wherein the purchases also include in-store purchases. However, Blackhurst teaches wherein purchases include in-store purchases (see Blackhurst ¶0058). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the .

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linden (US 2002/0019763) in view of Blackhurst (US 2011/0191157).

Referring to Claim 16, Linden teaches a method comprising:
obtaining a product portfolio offering of products offered for purchase (see Linden ¶0060, all the items are stored in database 36);
identifying an online activity of a first customer, the online activity identifying a first set of products of the product portfolio offering in which the first customer has expressed interest (see Linden ¶¶0060,89,98, the system collects a list of items of known interest based on items viewed by a user, items purchased by a user, items added to a user’s shopping cart, items rated by a user, etc);
determining products to recommend from the product portfolio offering based on application of a predictive analytics layer to the first set of products and a second set of products purchased by a second customer, an intended use of the first set of products, and an intended use of a the second set of products purchased by the second customer, or a combination thereof (see Linden ¶0091, during the weighting process of the similar items lists, the system will “presume” that a user has a greater affinity for certain items, such as recently purchased items over earlier purchased items and recently viewed items over items viewed prior in time);
ranking each product of the determined products (see Linden ¶0093, the resulting similar items lists are merged and then “sorted” in the “order of highest-to-lowest score” according to the weighting) based on the product’s ability to enable sale of one or more other products of the product portfolio offering, an ability of the product to complete a task of the first customer, or a combination thereof (see Linden ¶¶0091,13, the weighting is based on an the user’s affinity a corresponding item which makes the item highly relevant to the user’s current shopping purpose);
reducing a number of display products to display to the first customer from the product portfolio offering to a recommended subset of the determined products based on the rank of each product of the determined products (see Linden ¶¶0174,96, the top 5 items instead of 15);
displaying the recommended subset of the determined products to the first customer based on the first set of products (see Linden ¶¶0174,96), an affinity of the first set of products and the second set of products (see Linden ¶¶0090-91), a similarity of the first customer and the second customer purchasing the first set of products and the second set of products (see Linden ¶0081), a digital customer intent (see Linden ¶0057), or a combination thereof;
aggregating data of the first customer based on the in-store and online activity of the first customer (see Linden Fig. 3A-B);
see Blackhurst ¶0058). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Linden would continue to teach recommending relating products based on online activity except that now the activity would also include in-store activity according to the teachings of Blackhurst. This is a predictable result of the combination.

	Referring to Claim 17, the combination teaches the method of claim 16, further comprising comparing the first set of products with the second set of products purchased by the second customer (see Linden ¶¶0090-91).

	Referring to Claim 18, the combination teaches the method of claim 17, wherein the recommendation of at least one product of the determined products is further based on the comparison of the first set of products associated with the in-store and online activity of the first customer and the second set of products purchased by the second customer (see Blackhurst ¶0058).

	Referring to Claim 19, the combination teaches the method of claim 16, further comprising recommending the first five products of the determined products once ranked (see Linden ¶0096).

see Linden Fig. 3A-B).

Response to Arguments
I.	In regards to the rejection under 35 U.S.C. 101, the applicant argues on pages 8-11 that the claims do not recite a judicial exception and the examiner’s classification of every step, aside from the displaying step, as directed to the abstract idea of certain methods of organizing human activity because the claims recite commercial activity is too broad of an interpretation. 
	The examiner respectfully disagrees. The claims are directed to an abstract idea because they recite commercial activities such as marketing and sales activities and behaviors. For these reasons, the applicant’s arguments are not persuasive.
II.	In regards to the rejection under 35 U.S.C. 101, the applicant argues on pages 11-12 that the claims integrate the judicial exception into an abstract idea. The applicant argues that the obtaining steps, identifying steps, predicting steps, and reducing steps, etc., impose meaningful limits on the judicial exception and therefore the applicant has either improved the functioning of a computer or applied the judicial exception in some other meaningful way beyond a general linking of the exception to a technological environment.
	The examiner respectfully disagrees because all of those steps are part of the abstract idea itself and are not additional limitations. The only additional limitation in the claim is the displaying step and the displaying step does not improve the functioning of 
III.	In regards to the rejection under 35 U.S.C. 101, the applicant argues on page 13 that the claims address a business challenge particular to the internet. Specifically, the applicant argues that like DDR, the current claims solve a problem that necessarily arose because of the creation of computers and/or the internet and the solution is necessarily rooted in computer technology. 
The applicant argues that the problem that necessarily arose because of the creation of computers and/or the internet is “monitoring activity and analyzing such activity”. The examiner respectfully disagrees because monitoring [consumer] activity and analyzing [consumer] activity is not a problem that necessarily arose because of the creation of computers and/or the internet.
The applicant also argues that the solution to this problem is necessarily rooted in computer technology. Specifically, the applicant argues that the solution “improv[es] the display of recommendations in computer networks” and the problem is solved by “using one or more tools as described in the claims”. The examiner respectfully disagrees that this solution is necessarily rooted in computer technology.
For these reasons, the applicant’s arguments are no persuasive.
III.	In regards to the rejection under 35 U.S.C. 103 (which is now a 102 because the applicant amended the claims and removed the limitation which required a secondary reference), the applicant argues on pages 14-17 that Linden does not teach “application of a predictive analytics layer products purchased by the user, products purchased by 
	The applicant also argues that Linden does not teach “ranking based on product contribution revenue, volume, and/or margin and ability to increase sales of other products” and this is a “feature of amended claim 7.” The examiner respectfully argues that this point is moot because claim 7 does not recite such limitations.
	For these reasons, the applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684